DETAILED ACTION

Response to Amendment
Claims 1-19 and 21 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 5/5/2021.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/5/2021 with respect to instant independent claims 1 and 19 have been found persuasive.  Instant independent claim 1 discloses a hybrid active material structure for an electrochemical cello, including one or more first substructures comprising a first layered active material, and one or more second substructures comprising a second layered active material, wherein composition of the first layered active material is different from composition of the second layered active material, the one or more first substructures interface and are attached to the one or more second substructures, and each of the first layered active material and the second layered material is formed by components arranged into multiple repeated layers such that bonds between the components within each of these multiple repeated layers is different than bonds between two adjacent ones of the multiple repeated layers.  Further, instant independent claim 19 discloses an electrochemical cell including an electrode comprising a hybrid active material with the same structure as set forth above in claim 1.
Bannai, Iwamoto, Wang, and Yamamoto are considered to be the prior art references of record closest to the aforementioned limitations of instant independent claims 1 and 19.  However, none of these references, alone nor in combination, discloses or renders obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants in the Examiner Interview of 5/4/2021 and further presented in the 5/5/2021 submission, the aforementioned references do not disclose nor render obvious all of the structure of the hybrid active material having a layered structure as defined in the specification and set forth in the amended claims including multiple types of different bonds within the hybrid active material as set forth in the claims.
A further search of the prior art did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 19 are found persuasive over the previously cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725